In my opinion, when the tax for a certain year against specific property, real or personal, is paid, that property becomes "exempt from taxation," within the provisions of Rem. Rev. Stat., § 11315-1, quoted in the majority opinion. The property may not be required to pay the tax a second time, and is therefore exempt. It is my opinion, therefore, that, as the complaint in this action alleged that the tax which the county was asserting against respondents' property had been paid, the complaint was not obnoxious to a demurrer. I am of the view, however, that respondents failed to prove that the tax had been paid, and that they showed no other legal reason which supports the judgment from which the county has appealed.
I accordingly agree with the majority that the decree appealed from should be reversed and the action dismissed. *Page 180